DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is the national stage entry of PCT/US19/31157 filed 7 May 2019. Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/667,910 filed 7 May 2018.

Election/Restrictions
Claims 16-17, 21, and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5 August 2022.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5 August 2022. Applicant has elected 4-ethoxy benzoic acid (4EB) (active agent).
The traversal is on the ground(s) that Groups I and II possess unity of invention as being towards a product and process of use of said product.  This is not found persuasive because of reasons previously stated in the record. In short, Groups I-III share a technical feature which is not a special technical feature, and thus unity is lacking. The requirement is still deemed proper and is therefore made FINAL.
Regarding the election of species, a search of the prior art provided no teaching or motivation to use 4EB as an active agent for preventing or reducing a biofilm. As such, search and consideration has been shifted to alternative species presented in the instant claims.

Status of the Claims
Claims 1-14, 16-17, 19, 21, and 23-24 are pending.
Claims 10, 16-17, 21, and 23-24 are withdrawn.
Claims 1-9, 11-14, and 19 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 is clearly missing important language thus making it unclear as to the metes and bounds thereof. For purposes of examination, claim 14 is interpreted as being towards a method of claim 1 wherein the composition inhibits one or more virulence factors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Fathi (Thesis, Georgia State University, 2 May 2018).
The Applicant claims, in claim 1, a method of preventing biofilm formation comprising contacting a surface with Rhamnus prinoides (gesho), an isolated small molecule derivative thereof, 2-decanol, or methyl paraben. In claim 2, the agent is administered to a subject. In claim 3, the biofilm is on a medical surface. Claim 4 narrows the small molecule, but, it is noted, does not require the presence thereof. Claims 5-8 and 11-13 limit the source of the biofilm. In claim 14, the composition inhibits one or more virulence factors. It is noted that the Applicant defines “prevention” in the specification as meaning wherein the action “minimize the chances that a particular event or characteristic will occur” [92].
Fathi teaches using gesho extracts to reduce biofilm biomass (abstract). Biofilms are taught as including both prokaryotic and eukaryotic microorganisms (pg 2, 1.2). Fathi has “found that gesho successfully prevented Staphylococcus aureus and Bacillus subtilis biofilm formation” (pg 7, ¶2). Cultures comprising each microbe alone or in combination were prepared on the surface of a plate and treated with gesho extract (pgs 8-10). Regarding the combination of S. mutans and C. albicans, the gesho extract was more than 90% effective at reducing the biofilm formation as compared to the control, which reads on the Applicant’s definition of prevention (pgs 18-19; Fig 8). In summary, gesho was used to treat biofilms of both Gram positive and Gram negative bacteria and was found to inhibit the formation of the biofilm (pg 22, ¶1-2). Regarding claim 14, the ability to inhibit one or more virulence factors is necessarily present by the treatment of a surface with gesho extract. As such, claims 1-8 and 11-14 are anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fathi (Thesis, Georgia State University, 2 May 2018).
See above for a description of claims 1-8 and 11-14. Claim 19 is a method of enhancing sensitivity of a biofilm to an antibiotic comprising contacting the biofilm with an antimicrobial agent and an extract of Rhamnus prinoides (gesho), an isolated small molecule derivative thereof, or 2-decanol.
Fathi, as applied supra, is herein applied in its entirety for its teachings of a method of reducing biofilms by treating a surface with gesho extract. Fathi teaches that it is known to coat devices with antimicrobial agents to prevent and hinder the growth of biofilms (pg 4, ¶1). Moreover, gesho is identified as having antimicrobial activities (pg 7, ¶1; pg 26, ¶1).
It would have been prima facie obvious to treat a biofilm with extracts of gesho along with additional antimicrobial agents. Not only does Fathi teach antimicrobial agents as being useful against biofilms but also teaches gesho to be one. Generally, it is prima facie obvious to combine/substitute two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. (see MPEP § 2144.06; In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)). The resulting method would comprise a composition comprising an antimicrobial agent and gesho, thus rendering obvious instant claims 1-8, 11-14, and 19.

Claims 1-9, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. (US 2017/0333601).
See above for a description of claims 1-8 and 11-14. Claim 9 requires the Gram negative organism to be Pseudomonas aeruginosa.
Burgess teaches compositions comprising microbial deoxyribonucleases that are used for disrupting and preventing biofilms [0016-0017]. The composition can further comprise an antibacterial such as methyl paraben or ethyl paraben and be used to treat a medical surface or a patient [0037] (Claims 1, 6, 11-13). Among the bacteria that the composition is effective against are both Gram-positive and Gram-negative bacteria such as Staphylococcus aureus and Pseudomonas aeruginosa wherein infection can occur from one or more bacteria [0116]. Fungal microbes such as Candida albicans can also be treated [0117]. The composition can further comprise an antimicrobial agent (claim 6).
It would have been prima facie obvious to disrupt or prevent a biofilm by treatment of a medical or patient surface with a composition comprising microbial deoxyribonucleases and methyl paraben. The method can be used against biofilms of Staphylococcus aureus, Pseudomonas aeruginosa, Candida albicans or mixtures thereof. Regarding claim 14, the ability to inhibit one or more virulence factors is necessarily present by the treatment of a surface with the composition comprising methyl paraben. Regarding claim 19, it would have been obvious to further include an antimicrobial agents in addition to the methyl paraben. The ability of the composition of Burgess, which comprises the components of instant claim 19, would necessarily enhance the sensitivity of a biofilm to an antibiotic when it is applied to a surface, as taught in the prior art. As such, claims 1-9, 11-14, and 19 are rejected as obvious over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613